DISMISS; and Opinion Filed July 21, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00663-CV

                   COLLIN PORTERFIELD, Appellant
                               V.
    CENLAR FSB, MORGAN STANLEY PRIVATE BANK NA, F/K/A MORGAN
  STANLEY CREDIT CORPORATION, BARRETT DAFFIN FRAPPIER TURNER &
                       ENGEL, LLP, Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-00651-C

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                   Opinion by Justice Brown
       The clerk’s record in this case is overdue. By letter dated June 12, 2014, we informed

appellant that the Dallas County Clerk had notified the Court that the clerk’s record had not been

filed because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice.      To date, the clerk’s record has not been filed,

appellant has not provided the required documentation, nor has he otherwise corresponded with

the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



140663F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

COLLIN PORTERFIELD, Appellant                         On Appeal from the County Court at Law
                                                      No. 3, Dallas County, Texas
No. 05-14-00663-CV         V.                         Trial Court Cause No. CC-12-00651-C.
                                                      Opinion delivered by Justice Brown. Chief
CENLAR FSB, MORGAN STANLEY                            Justice Wright and Justice Lang-Miers
PRIVATE BANK NA, F/K/A MORGAN                         participating.
STANLEY CREDIT CORPORATION,
BARRETT DAFFIN FRAPPIER TURNER
& ENGEL, LLP, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees CENLAR FSB, MORGAN STANLEY PRIVATE
BANK NA, F/K/A MORGAN STANLEY CREDIT CORPORATION, BARRETT DAFFIN
FRAPPIER TURNER & ENGEL, LLP recover their costs of this appeal from appellant COLLIN
PORTERFIELD.


Judgment entered this 21st day of July, 2014.




                                                –3–